IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                            April 8, 2008

                                     No. 07-20363                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee
v.

ARTHUR R. HARRISON; FLOYD YOUNG; AUDRA RENEE HARRISON

                                                  Defendants-Appellants



                  Appeals from the United States District Court
                       for the Southern District of Texas
                              USDC No. H-05-3507


Before STEWART, OWEN and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       On appeal, Arthur R. Harrison disputes the district court’s assessment of
his outstanding federal income tax liability. Both Harrison and his adult
daughter, Audra Renee Harrison, challenge the court’s determination that
Arthur Harrison fraudulently transferred or concealed certain real and personal
property by nominally titling the property in the name of either FloydYoung or




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                     No. 07-20363

of Harrison’s daughter, Audra.1 Harrison’s daughter also asserts that she was
entitled to a jury trial on issues related to the ownership of the disputed
property. However, the government’s suit against Harrison was one to enforce
tax liens and set aside fraudulent conveyances. There is no right to a jury trial
in an equitable action to enforce a tax lien. Federal Deposit Ins. Corp. v. New
London Enterprises, Ltd., 619 F.2d 1099, 1103 (5th Cir. 1980). Ms. Harrison
argues that she has the right to a jury trial independent of any rights that
Harrison may have. This argument is without merit. The government is not
asserting an independent action against Ms. Harrison. She was named as a
defendant in the suit as the record owner of the property. The government’s sole
claim is against Harrison for fraudulent conveyance, and this Court has made
it clear that there is no right to a jury trial in such a case. Duncan v. First Nat’l
Bank, 597 F.2d 51, 56 (5th Cir. 1979).
       The district court entered Findings of Fact and Conclusions of Law after
a seven-day bench trial in which the court heard testimony from sixteen
witnesses. We have reviewed the court’s detailed findings and the record in this
case, and have considered the briefs of the parties. We are satisfied the district
court committed no reversible error. Therefore, we affirm the district court’s
judgment for the same reasons set out in the Findings of Fact and Conclusions
of Law dated March 13, 2007. All outstanding motions are DENIED.
       AFFIRMED.




       1
           The court’s determination that Harrison was the true owner of the property meant
that the property was subject to foreclosure and sale to satisfy Harrison’s outstanding tax
liability.

                                            2